 

Exhibit 10.1

 



FIRST AMENDMENT TO LOAN AGREEMENT AND OTHER LOAN DOCUMENTS

 

 

THIS FIRST AMENDMENT TO LOAN AGREEMENT AND OTHER LOAN DOCUMENTS (this
“Amendment”) is made on April 21, 2020 and effective as of the 31st day of
March, 2020, by and among (a) PHR TCI, LLC, a Delaware limited liability
company, having an address at c/o Procaccianti Companies, 1140 Reservoir Avenue,
Cranston, Rhode Island 02920 (“Borrower”), (b) CITIZENS BANK, N.A., a national
banking association organized under the laws of the United States having an
office at 28 State Street, Boston, Massachusetts 02109 (hereinafter sometimes
referred to as “Agent” and sometimes as “Citizens”), as a Lender and in its
capacity as agent for itself and for each of the other lenders who are now or
who hereafter become parties to the Loan Agreement (as defined below) pursuant
to the terms of Section 16 thereof (the “Lenders”), and (c) all such Lenders.

 

r e c i t a l s:

 

A.       Borrower and Citizens entered into that certain Loan Agreement dated as
of August 15, 2018 (the “Loan Agreement”), in connection with that certain loan
(the “Loan”) from Lenders in the aggregate principal amount of up to Seventeen
Million Eight Hundred Thirty-Six Thousand and No/100 Dollars ($17,836,000.00).
All capitalized terms used herein without definition shall have the respective
meanings given to such terms in the Loan Agreement.

 

B.       In order to provide Borrower with a limited period of time to address
business disruptions resulting from the novel coronavirus (COVID-19) pandemic,
Borrower, Agent and the Lenders desire to modify the Loan Agreement and other
Loan Documents as set forth below, on the terms and conditions hereinafter
provided.

 

NOW THEREFORE, in consideration of the premises and for other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
undersigned parties hereby agree as follows:

 

1.                  Amendments. Subject to the satisfaction of the conditions
set forth herein, effective as of the Amendment Effective Date (as defined
below), the terms of the Loan Agreement and other Loan Documents are hereby
amended as follows:

 

(a)            Deferred Interest Payments. On the Interest Payment Dates
occurring on April 1, 2020, May 1, 2020 and June 1, 2020 (the period commencing
on April 1, 2020 and ending on June 1, 2020 being the “Deferral Period”), all
regularly scheduled monthly payments of interest under the Note, Loan Agreement
and the other Loan Documents shall be deferred (“Deferred Payments”).
Notwithstanding anything herein or in any of the Loan Documents to the contrary,
interest shall continue to accrue on the Loan at the Applicable Interest Rate
specified in the Loan Agreement; provided, however, that the Deferred Payments
shall not accrue interest but shall be deemed principal to be repaid in total as
set forth herein. Regularly scheduled monthly interest payments as provided for
in the Note and Loan Agreement shall recommence on July 1, 2020, being the first
Interest Payment Date following the expiration of the Deferral Period. All
Deferred Payments shall be due and payable in full on or before June 30, 2021
(the “Deferral Repayment Date”); provided, however, (i) the Borrower may prepay
the Deferred Payments in whole or in part without penalty or any other cost or
charge at its sole option at any time prior to the Deferral Repayment Date, and
(ii) in the event that Lenders accelerate Borrower’s obligations under the Loan
Documents as allowed in accordance with the terms and conditions thereof on an
earlier date, then the Deferred Payments, together with all other amounts due
and payable on the Maturity Date pursuant to Section 2.5 of the Loan Agreement,
shall be due and payable in full on the date of such acceleration as set forth
in Section 2.5 of the Loan Agreement.

 



  1



First Amendment to Loan Agreement and Other Loan Documents

Hotel Indigo (Traverse City, MI)

 

 

 

(b)            Waiver of Financial Covenants.

 

 

(i)                 Notwithstanding anything in the Loan Agreement to the
contrary, Agent and Lenders agree that Borrower shall not be required to comply
with the minimum Debt Service Coverage Ratio covenant set forth in Section
10.2.1(b) and Section 10.2.2 of the Loan Agreement, commencing with the
Calculation Period ending March 31, 2020, and through and including the
Calculation Period ending June 30, 2021. The terms and conditions of Sections
10.2.1 and Section 10.2.2 of the Loan Agreement, as set forth therein as of the
date hereof, without modification, shall apply with full force and effect to all
Calculation Periods occurring after the Calculation Period ending June 30, 2021.

 

(ii)              Notwithstanding anything in the Guaranty to the contrary,
Agent and Lenders agree that Guarantor shall not be required to comply with the
minimum Net Worth covenant set forth in Section 15.2.1(a) of the Guaranty, for
the period commencing on January 1, 2020 and ending on June 30, 2021 (the “NW
Covenant Waiver Period”). Failure by Guarantor to satisfy the Net Worth covenant
set forth in Section 15.2.1(a) of the Guaranty during the NW Covenant Waiver
Period shall not be deemed an Event of Default under Section 11.1.8 of the Loan
Agreement. For the avoidance of doubt, nothing in this Amendment shall be deemed
to waive or release the Guarantor from the Liquidity covenant set forth in
Section 15.2.1(b) of the Guaranty, which Liquidity covenant shall continue to
apply with full force and effect.

 

(c)            SBA PPP Loan.

 

(i)                 Notwithstanding anything in the Loan Agreement to the
contrary, including, without limitation, Section 9.6.4 thereof, Agent and
Lenders agree that Borrower may apply for a so-called Paycheck Protection
Program loan from the United States Small Business Administration (or any United
States Small Business Administration approved lender), provided that: (i) such
loan is fully subordinated to the Loan, (ii) such loan shall not be secured by
any lien or encumbrance on any of Borrower’s assets, and (iii) the proceeds of
such loan shall be used solely for (A) payment of “payroll costs” as defined
within the Coronavirus Aid, Relief, and Economic Security Act (Pub. L. No.
116-136 (H.R. 748)) (as the same may be amended, the “CARES Act”), (B) interest
payments on the Loan in accordance with the terms of the Loan Agreement, and/or
(C) other Operating Expenses, in each instance as permitted under the CARES Act
(a loan satisfying the foregoing conditions being hereinafter referred to as a
“PPP Loan”). The terms and conditions of any PPP Loan to Borrower shall be
subject to Agent’s prior written consent, which may be withheld in Agent’s sole
discretion, except for any PPP Loan made by Citizens Bank, N.A. (or another
Affiliate of Citizens Financial Group, Inc.) (a “Citizens PPP Loan”), the terms
and conditions of which shall be deemed approved by Agent and Lenders without
any further notice or request from Borrower. Any PPP Loan satisfying the
foregoing conditions and approved by Agent in accordance with the terms hereof
shall be deemed Permitted Additional Debt for all purposes under the Loan
Agreement.

 



  2



First Amendment to Loan Agreement and Other Loan Documents

Hotel Indigo (Traverse City, MI)

 

 

 

(ii)              Borrower hereby covenants and agrees that, in the event
Borrower obtains a PPP Loan: (A) Borrower shall: (i) comply in all respects with
the requirements of the CARES Act with respect to the PPP Loan, (ii) take
reasonable requisite actions for the full forgiveness the entire PPP Loan, (iii)
use PPP Loan proceeds only for permitted purposes under the CARES Act, (iv)
apply for forgiveness of the maximum permitted portion of the PPP Loan in
accordance with the terms of the PPP Loan and, if such PPP Loan is not a
Citizens PPP Loan, provide Agent a copy of such application and (v) if such PPP
Loan is not a Citizens PPP Loan, provide Agent with written notice of
forgiveness of the PPP Loan promptly upon its receipt; and (B) upon the
declaration of any Event of Default under the Loan Agreement, Borrower shall be
prohibited from making any repayments on such PPP Loan.

 

(iii)            Section 11.1 of the Loan Agreement, entitled “Default and
Events of Default”, is hereby amended to add the following new Subsection
11.1.14 at the end thereof:

11.1.14   PPP Loan. Borrower defaults in the payment, performance or observance
of any of its obligations under a PPP Loan and such default is not cured within
the grace period applicable thereto (if any).

 

(d)            Waiver of Borrower Notices. Notwithstanding anything in the Loan
Agreement to the contrary, Agent and Lenders agree that Borrower has satisfied
any requirement in the Loan Documents to provide any notices to Agent and
Lenders (and further, the Agent and the Lenders waive any requirements of any
notice by Borrower) with respect to any occurrence prior to the date hereof
related to the novel coronavirus (COVID-19) pandemic (whether relating to a
Material Adverse Effect, notice from any governmental entity or notice of an
Event of Default), including without limitation, any notices which may be
required pursuant to Sections 9.2.9(d) of the Loan Agreement.

 

(e)            Ongoing Conditions to Effectiveness. The continued effectiveness
of the modifications to the Loan Agreement set forth in Section 1 of this
Amendment shall be subject to the continued satisfaction of the following
conditions:

 

(i)                 Distributions; Fees; Reserves. Notwithstanding anything in
the Loan Agreement to the contrary, Borrower shall be prohibited from making any
Distributions prior to the repayment in full of the Deferred Payments, and any
such Distributions shall be deemed Improper Distributions for purposes of the
Loan Agreement. Prior to the repayment in full of the Deferred Payments,
Borrower and/or Tenant shall be permitted to pay duly earned management fees to
Hotel Manager in accordance with the terms and conditions of the Hotel
Management Agreement so long as the hotel on the Property remains open, provided
that Borrower shall not pay, and shall not permit Tenant to pay, any other fees
to (A) Hotel Manager, (B) any other Affiliate of Borrower, (C) any Affiliate of
any other Loan Party, or (D) any other holder of any direct or indirect
ownership interest in Borrower or in any other Loan Party or any Affiliate
thereof. Any Distributions or payments made in violation of the foregoing
prohibition shall be deemed Improper Distributions for purposes of the Loan
Agreement. Borrower shall at all times maintain adequate reserves in such amount
as may be required from time to time to satisfy the terms and conditions of the
Franchise Agreement and the Hotel Management Agreement.

 

(ii)              Financial Reporting Requirements. Borrower shall continue to
provide Agent with the financial documents and information required as and when
due under the terms of the Loan Documents, including, without limitation, as
required under Section 9.2 of the Loan Agreement. Borrower shall also deliver to
Agent such other financial information and documentation as Agent may reasonably
request, from time to time.

 



  3



First Amendment to Loan Agreement and Other Loan Documents

Hotel Indigo (Traverse City, MI)

 

 

 

2.                  Conditions to Effectiveness. This Amendment shall be
effective as of the date of the satisfaction of each of the below conditions,
and in case of any documentation to be delivered to Agent, such documentation
shall be in form and substance reasonably satisfactory to Agent (such date, the
“Amendment Effective Date”):

 

(a)            This Amendment shall have been duly executed and delivered by the
Borrower, Agent and Lenders, and the Consent and Agreement of Guarantor to this
amendment shall have been duly executed and delivered by Guarantor.

 

(b)            All representations and warranties of Borrower set forth in
Section 8 of the Loan Agreement remain true and correct in all material respects
as of the date when made. The representations and warranties of Borrower set
forth in each other Loan Document shall be true and correct in all material
respects (except that any representation and warranty that is qualified as to
“materiality” or “Material Adverse Effect” shall be true and correct in all
respects as so qualified) on and as of the Amendment Effective Date with the
same effect as though made on and as of such date, except to the extent such
representations and warranties (i) expressly relate to an earlier date, in which
case they shall be true and correct as of such earlier date, or (ii) are
expressly qualified as to “Borrower’s knowledge,” in which case they shall be
true and correct in all material respects as so qualified.

 

(c)            No Default or Event of Default shall exist or would result from
the execution of this Amendment or the transactions contemplated hereby.

 

(d)            Agent shall have received satisfactory evidence that all fees,
expenses and disbursements required to be paid in connection with this Amendment
(including reasonable fees, disbursements and other charges of counsel to the
Agent) have been paid in full.

 



  4



First Amendment to Loan Agreement and Other Loan Documents

Hotel Indigo (Traverse City, MI)

 

 

 

3.                  Representations and Warranties. Borrower hereby represents
and warrants, on and as of the Amendment Effective Date, that:

 

(a)            Borrower has all requisite power and authority to execute,
deliver and perform its obligations under this Amendment. The execution,
delivery and performance of this Amendment (i) are within Borrower’s corporate
or other powers, (ii) have been duly authorized by all necessary corporate or
other organizational action, and (iii) do not (A) contravene the terms of any of
Borrower’s organizational documents, (B) violate any applicable law, or (C)
conflict with or result in any breach or contravention of, or the creation of
any Lien under, (x) any contractual Obligation to which Borrower is a party or
affecting Borrower or the properties of Borrower or any of its subsidiaries or
(y) any order, injunction, writ or decree of any Governmental Authority or any
arbitral award to which Borrower or its property is subject.

 

(b)            This Amendment has been duly executed and delivered by Borrower
and constitutes a legal, valid and binding obligation of Borrower, enforceable
against Borrower in accordance with its terms, except as such enforceability may
be limited by debtor relief laws and by general principles of equity.

 

(c)            No approval, consent, exemption, authorization, or other action
by, or notice to, or filing with, any Governmental Authority or any other Person
is necessary or required in connection with the execution, delivery or
performance by, or enforcement against, Borrower of this Amendment, except for
the approvals, consents, exemptions, authorizations, actions, notices and
filings which have been duly obtained, taken, given or made and are in full
force and effect, except with respect to any notice or disclosure required in
connection with state and federal securities laws and rules.

  

4.                  Effect of Amendment. All of the terms and provisions of this
Amendment are hereby incorporated into the Loan Agreement and the other Loan
Documents, and the Loan Agreement and the other Loan Documents are hereby
amended as expressly provided in this Amendment. Solely in the event that any
term or condition contained in this Amendment conflicts with, or is inconsistent
with, any provision of the Loan Agreement or any other Loan Document, the terms
and conditions of this Amendment shall supersede and control. In all other
respects, the provisions of the Loan Agreement and other Loan Documents shall
remain in full force and effect, including, without limitation, any and all
additional terms and conditions therein which are not in conflict with the
provisions of this Amendment. Each party hereto acknowledges and agrees that, on
and after the Amendment Effective Date, this Amendment shall constitute a Loan
Document for all purposes.

 

5.                  References. Any reference made in the Loan Agreement (i) to
the terms “Loan Agreement” and “this Agreement” or similar references shall be
deemed to mean the Loan Agreement, as amended by this Amendment, (ii) to the
term “Guaranty” or similar references, shall be deemed to mean the Guaranty, as
amended by this Amendment, and (iii) to the terms “Loan Documents” and a “Loan
Document” or similar references, shall be deemed to mean the “Loan Documents”
and any Loan Document taken individually, as applicable, as amended by this
Amendment.

 

6.                  Ratification. The Loan Agreement and Loan Documents, each as
amended by this Amendment, are ratified and confirmed in all respects and, as
amended hereby, remain in full force and effect. Nothing contained in this
Amendment shall be deemed or construed as substitution or novation of (x) the
Note or (y) the Obligations outstanding under the Loan Agreement, the Note, and
the other Loan Documents.

 



  5



First Amendment to Loan Agreement and Other Loan Documents

Hotel Indigo (Traverse City, MI)

 

 

 

7.                  No Defenses. Borrower acknowledges that as of the date
hereof (a) there is no offset or defense to the payment and performance of any
of the Obligations of Borrower under any of the Loan Documents and (b) there is
no claim, counterclaim or cause of action of any kind which may be asserted by
Borrower against Agent or any Lender. In connection therewith, and in
consideration of the mutual covenants contained herein, and for other good and
valuable consideration, including the modification of the Loan described herein,
the receipt and sufficiency of which are hereby acknowledged, the Borrower
hereby releases, acquits and forever discharges Agent and each Lender and its
participants, subsidiaries, affiliates, officers, directors, agents, employees,
servants, attorneys, and representatives, as well as the respective heirs,
personal representatives, successors and assigns, of any and all of them
(hereinafter collectively called the "Released Lender Parties") from any and all
claims, demands, debts, actions, causes of action, suits, contracts, agreements,
obligations, accounts, defenses, offsets and liabilities of any kind or
character whatsoever, known or unknown, suspected or unsuspected, in contract or
in tort, at law or in equity, which the Borrower ever had, now has or might
hereafter have against the Released Lender Parties, jointly or severally, for or
by reason of any matter, cause or thing whatsoever occurring before the date of
this Amendment which relates, in whole or in part, directly or indirectly, to:
(a) the Loan; (b) the Loan Documents; (c) the transactions contemplated by the
Loan Documents; (d) any collateral for the Loan; or (e) this Amendment. In
addition the Borrower agrees not to commence, join in or prosecute any suit or
other proceeding in a position that is adverse to any Released Lender Party
arising directly or indirectly from any of the foregoing matters.

 

8.                  Prior Agreements. This Amendment supersedes any prior or
contemporaneous discussions, agreements and understandings concerning the
modification of the Loan evidenced hereby and not contained herein. In the event
that any such prior or contemporaneous discussion, agreement or understanding
conflicts with, or is inconsistent with, any provision of this Amendment, the
terms and conditions of this Amendment shall control.

 

9.                  No Waivers. Except for the express waivers and amendments
contained herein, the execution of this Amendment by Agent and Lenders shall not
constitute a waiver of any of Agent’s or Lenders’ rights and remedies pursuant
to any of the Loan Documents and applicable law, and Agent and the Lenders
hereby expressly confirm their retention of all rights pursuant to the Loan
Documents and applicable law to effect collection of the Loan, as amended,
against the Borrower and the Collateral. The execution of this Amendment by
Agent and the Lenders shall not constitute a waiver of any Default or Event of
Default that may now or hereafter exist under any of the Loan Documents. The
execution of this Amendment by Agent and the Lenders shall not constitute a
waiver of any Default or Event of Default that may now or hereafter exist under
any of the Loan Documents, other than the express waivers contained herein.

 

10.              Governing Law. This Amendment shall be governed by and
construed in accordance with the internal laws of the Commonwealth of
Massachusetts without regard to principles of conflicts of law.

 



  6



First Amendment to Loan Agreement and Other Loan Documents

Hotel Indigo (Traverse City, MI)

 

 

 



11.              Severability. If any provision of this Amendment is held to be
illegal, invalid, or unenforceable, (i) the legality, validity and
enforceability of the remaining provisions of this Amendment shall not be
affected or impaired thereby and (ii) the parties shall endeavor in good faith
negotiations to replace the illegal, invalid, or unenforceable provisions with
valid provisions the economic effect of which comes as close as possible to that
of the illegal, invalid, or unenforceable provisions. The invalidity of a
provision in a particular jurisdiction shall not invalidate or render
unenforceable such provision in any other jurisdiction.

 

12.              Allonge to Note. This Amendment, to the extent it affects the
Note shall be considered an allonge to such Note and is hereby firmly affixed to
and made part of such Note. If for any reason this Amendment is not affixed to
the Note, the parties hereto agree that this Amendment shall remain a valid
amendment to the Note and the terms of this Amendment shall remain binding on
all parties.

 

13.              Counterparts. This Amendment may be executed in any number of
counterparts, each of which shall be an original and all of which taken together
shall constitute a single instrument. As further provided in this Amendment,
signatures transmitted electronically shall have the same legal effect as
originals, but each party nevertheless shall deliver original signed
counterparts of this Amendment to each other party upon request.

 

14.              Electronic Signatures. Each of the parties hereto hereby
expressly (i) consents to do business electronically in connection with this
Amendment and the transactions contemplated hereby and (ii) acknowledges and
agrees that delivery of an executed counterpart of a signature page of (x) this
Amendment and the Consent and Agreement of Guarantor attached hereto, the Note,
and any and each other Loan Document and (y) any Assignment and Assumption, in
any event (whether or not expressly provided therein), by telecopy, emailed
.pdf, .tif, or any other electronic means that reproduces an image of the actual
manually executed signature page shall be effective as delivery of a manually
executed (and, as may be applicable, notarized) counterpart of any and each such
Loan Document or Assignment and Assumption. The words “execution,” “signed,”
“signature,” “delivery,” and words of like import in or relating to any document
to be signed in connection with this Amendment and the transactions contemplated
hereby shall be deemed to include electronic signatures, the electronic
association of signatures and records on electronic platforms, deliveries or the
keeping of records in electronic form, each of which shall be of the same legal
effect, validity or enforceability as a manually executed signature, physical
delivery thereof or the use of a paper-based recordkeeping system, as the case
may be, to the extent and as provided for in any applicable law, including the
Federal Electronic Signatures in Global and National Commerce Act, the New York
State Electronic Signatures and Records Act, or any other similar state laws
based on the Uniform Electronic Transactions Act, each as may be amended and in
effect from time to time; except that nothing herein shall require Agent to
accept electronic signatures in any form or format without its prior written
consent, including, without limitation, with respect to any Loan Document which
is required by any applicable Governmental Authority to be filed, recorded, or
otherwise registered with a manually executed original (and, as may be
applicable, notarized) signature. Without limiting the generality of the
foregoing, Borrower shall (and shall cause each other Loan Party to) promptly
deliver to Agent a manually executed counterpart original counterpart of any
Loan Document requested by Agent (which may include, without limitation, manual
signatures of each applicable Loan Party (and, as may be applicable, any notary
public) next to any electronic signature, as directed by Agent). Each of the
parties hereto waives any defense or right to contest the validity,
admissibility, or enforceability of this Agreement or the transactions
contemplated hereby (and any and each related execution and delivery of any Loan
Document or Assignment and Assumption) based solely on the lack of paper
originals (including any manually executed signatures hereto or thereto).

 

[Signatures on following pages.]

 



  7



First Amendment to Loan Agreement and Other Loan Documents

Hotel Indigo (Traverse City, MI)

 

 

 

IN WITNESS WHEREOF, this Amendment has been executed by the undersigned parties
as of the date first set forth above.

 



BORROWER: PHR TCI, LLC,     a Delaware limited liability company                
    By: /s/ James A. Procaccianti     Name: James A. Procaccianti     Title:

Authorized Signor



 



 



[Signatures continue on following page.]



 



  



First Amendment to Loan Agreement and Other Loan Documents

Hotel Indigo (Traverse City, MI)

 

 





 



AGENT AND LENDER: CITIZENS BANK, N.A.,     a national banking association      
              By: /s/ Morgan Salmon     Name: Morgan Salmon     Title SVP  



 

 



 

[Consent and Agreement of Guarantor follows.]

 





  



First Amendment to Loan Agreement and Other Loan Documents

Hotel Indigo (Traverse City, MI)

 

 

 

CONSENT AND AGREEMENT OF GUARANTOR

 

WHEREAS, the payment and performance by the above-referenced Borrower of certain
of its Obligations under the Loan Documents were guaranteed by the undersigned
Guarantor pursuant to (i) that certain Limited Guaranty (re: Certain Specified
Matters) and (ii) that certain Guaranty (re: Completion), each dated as of
August 15, 2018, guaranteeing the matters that are set forth therein (singly and
collectively, the “Guaranty”); and

 

WHEREAS, as a condition to the closing of the Loan modification contemplated by
the above Amendment to which this Consent and Agreement of Guarantor is
attached, Agent and Lenders have required that Guarantor execute this Consent
and Agreement.

 

NOW, THEREFORE, in consideration of and as an inducement to Agent and Lenders
entering into the above Amendment, Guarantor hereby:

 

(a)       Consents to the execution by Borrower of the above Amendment;

 

(b)       Agrees that the payment and performance of certain of the Borrower's
obligations under the Loan Documents, as amended by the above Amendment, are
guaranteed by the Guaranty pursuant to the terms of the Guaranty and further
agrees that all references in the Guaranty to the Loan Agreement and the other
Loan Documents shall be deemed to refer to the Loan Agreement and Loan Documents
as amended by the above Amendment;

 

(c)       Acknowledges that as of the date hereof it has no existing and
asserted (and no basis for any unasserted) claims, counterclaims, defenses or
rights of setoff whatsoever with respect to any obligations under the Loan
Documents, and any such claims, counterclaims, defenses and rights of setoff are
hereby waived and relinquished;

 

(d)       Represents and warrants that the representations and warranties of
Guarantor set forth in Section 6 of each Guaranty and in each other Loan
Document shall be true and correct in all material respects (except that any
representation and warranty that is qualified as to “materiality” or “Material
Adverse Effect” shall be true and correct in all respects as so qualified) on
and as of the date hereof with the same effect as though made on and as of the
date hereof, except to the extent such representations and warranties (i)
expressly relate to an earlier date, in which case they shall be true and
correct as of such earlier date, or (ii) are expressly qualified as to
“Guarantor’s knowledge,” in which case they shall be true and correct in all
material respects as so qualified, or (iii) represent that no material adverse
change has occurred in Guarantor’s financial condition or business, in which
case such representations and warranties are qualified by the effect on the same
related to the novel coronavirus (COVID-19) pandemic;

 

(e)       Represents and warrants to Agent and Lenders that the execution,
delivery and performance of this Consent and Agreement of Guarantor have been
duly authorized by all necessary action of Guarantor; and

 

(f)       Consents to do business with Citizens Bank, N.A. and the other parties
to the Loan electronically (including, without limitation, by use of electronic
signatures), and acknowledges and agrees that executed electronic signature
pages may be attached as separate counterparts to this Consent and Agreement of
Guarantor with the same effect as manually delivered counterparts.

 

 

[Guarantor’s signature on following page(s).]




  



First Amendment to Loan Agreement and Other Loan Documents

Hotel Indigo (Traverse City, MI)

 

 



 



IN WITNESS WHEREOF, the undersigned Guarantor has executed this Consent and
Agreement of Guarantor as of the date first above written.

 

 



GUARANTOR: TH Investment Holdings II, LLC,     Delaware limited liability
company                     By: /s/ James A. Procaccianti     Name: James A.
Procaccianti     Title: Manager  



 



  



First Amendment to Loan Agreement and Other Loan Documents

Hotel Indigo (Traverse City, MI)

 



 

 

